Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ADS
	The ADS submitted April 16, 2020 States that this application is a continuation of 16/850234 and that 16/850,234 is a reissue of 14/587,901, but fails to state that this application is a reissue of 14/587,901. Applicant must submit a new ADS which states that this application (16/850,303) is a reissue of 14/587,901. All additions to the ADS (relative to the April 16, 2020 ADS) should be underlined and a blank application space is no longer acceptable as this application has been assigned an application number. Applicant should request an updated filing receipt as well, to confirm that the priority data is correct. 
Allowable Subject Matter
Claims 15-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to show or fairly teach a compressor with a compression unit disposed in a direction away from the discharge pipe having a space provided at least a portion of an outer peripheral surface of the drive to return oil to an oil storage space and having a groove recessed in the outer surface of the compression unit to communicate with the space and a partition wall between the discharge hole of the compression unit and the groove with the partition wall .
Conclusion
This application is in condition for allowance except for the following formal matters: 
A new ADS is required, as detailed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993